Citation Nr: 1226743	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an increased rating for postoperative residuals, fusion, left wrist, currently rated as 30 percent disabling, including whether a total disability rating based on individual unemployability (TDIU) is warranted.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

In August 2009, the Board remanded this claim to provide the Veteran with an opportunity to attend a hearing.  In February 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In June 2012, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing; however, the Veteran waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2011).  Accordingly, the Board may properly evaluate the Veteran's claims. 

In a November 2011 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's left wrist, effective May 2005.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking entitlement to an increased rating for his service-connected postoperative residuals, fusion, left wrist, currently rated as 30 percent disabling.

In an August 2010 Remand, the Board requested the RO/AMC to consider the provisions of 38 C.F.R. § 3.383(a)(4) pertaining to paired extremities in determining an appropriate rating.  The record shows that his nonservice-connected right hand underwent an amputation injury and that such resulted in significant functional impairment.  The record shows that the service-connected left wrist disability is ankylosed and the Veteran claims that he has significant functional loss of the hand as a result.  The question which must be addressed is whether the service-connected left wrist disability results in loss of use of the left hand and whether the nonservice-connected amputation injury of the right hand results in loss of use of that hand.  Thus, VA must consider the provisions of 38 C.F.R. § 3.383(a)(4).  The RO/AMC was instructed to apply this provision in the Board's August 2010 remand.  This was, however, not accomplished.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (the Court).  The Court has stated that compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the August 2010 Board remand.  In an effort, to address the provisions of 38 C.F.R. § 3.383(a)(4), the Veteran should be scheduled for a VA examination.

Additionally, all updated treatment records should be obtained and associated with the claims file.

The Board finds that the pending TDIU claim will be held in abeyance until the claim for an increased rating for the service-connected left wrist disability has been developed and adjudicated.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary authorizations, obtain and associate with the claims file all updated VA and private treatment records concerning the left wrist, as well as for the Veteran's other service-connected disabilities (bilateral tinnitus, hearing loss and donor scar).  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran appropriate VA examinations to determine the current severity of his postoperative residuals, fusion, left wrist.  The claims file must be made available to and be reviewed by the examiner.  

All indicated tests and studies, to include neurological studies, must be performed and all findings must be reported in detail.  

The examiner should specifically address the following:

a) List all orthopedic impairment caused by the service-connected left wrist disability.  In this regard, state whether any ankylosis found is considered to be favorable or unfavorable.  If favorable ankylosis is found state whether it more nearly approximates 20 to 30 degrees of dorsiflexion.  If ankylosis in any other position except favorable is found, please state so.  Also state whether the service-connected left wrist disability results in unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation.

b) State whether the service-connected left wrist disability results in any neurological impairment.  If so, identify the nerve(s) affected, and state whether the impairment results in complete or incomplete paralysis of that nerve.  If it results in incomplete paralysis state whether it is mild, moderate, moderately severe, or severe.  In addressing the above, identify the functions which is affected by such paralysis.

c) State whether the impairment caused by the service-connected left wrist disability results in loss of use of the left hand.

d) Statement whether the impairment of the nonservice-connected right hand results in loss of use of that hand.

e) Identify the occupational impairment caused by the service-connected left wrist disability.  In this regard, identify its impact on the Veteran's ability to obtain and retain a substantially gainful occupation, including sedentary and manual positions.

A complete rationale for all findings and opinions given, especially as it pertains to paragraphs (a)-(e) must be provided.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  The RO should then readjudicate all claims (entitlement to an increased rating for left wrist, and entitlement to TDIU rating).  During review, the RO/AMC must consider the provisions of 38 C.F.R. § 3.383(a)(4) pertaining to paired extremities.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The provision of 38 C.F.R. § 3.383(a)(4) should be included in the SSOC, as well as all other applicable laws and regulations.

Thereafter, the claims should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

